UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333 - 38558 KODIAK ENERGY, INC. (Exact name of registrant as specified in its charter) Delaware 65-0967706 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Suite 1120, 833 4th Avenue S.W.Calgary, ABT2P 3T5 (Address of principal executive offices - Zip code) (403) 262-8044 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filedby Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or forsuch shorter period that the registrant was required to file such reports), and (2) has beensubject to such filing requirements for the past 90 days.YesXNo Indicate by check mark whether the registrant is a large accelerated filer, acceleratedfiler, a non-accelerated filer or a smaller reporting company. See the definitions of “largeaccelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer Accelerated Filer Non-Accelerated Filer X (Do not check if a smaller reporting company) Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 ofThe Exchange Act) Yes No X APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Check whether the registrant filed all documents and reports required to be filed by Sections12, 13 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities undera plan confirmed by a court. YesXNo APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the registrant's classes of common equity, asof the latest practicable date: 110,407,186 common shares, $.001 par value, as at November 22, 2010. KODIAK ENERGY, INC. INDEX PART I. FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 Condensed Consolidated Balance Sheets as of September 30, 2010 (unaudited) and December 31, 2009 3 Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2010 and 2009 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 22 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 31 ITEM 4. CONTROLS AND PROCEDURES 32 PART II. OTHER INFORMATION 33 ITEM 1. LEGAL PROCEEDINGS 33 ITEM 1A. RISK FACTORS 33 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 33 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 34 ITEM 4. REMOVED AND RESERVED 34 ITEM 5. OTHER INFORMATION 34 ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K 34 2 PARTI. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS KODIAK ENERGY, INC. CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) (Audited) Assets Current Assets: Cash and short term deposits $ $ Accounts receivable Prepaid expenses and deposits Total current assets Other assets Oil and natural gas properties, Full cost accounting (Note 3) Evaluated properties Less accumulated depreciation, depletion and amortization ) ) Net Undeveloped properties excluded from amortization Furniture and fixtures, net Total assets $ $ Liabilities and Stockholders' Equity Current Liabilities: Accounts payable $ $ Accrued liabilities Operating line of credit (Note 4) - Note payable(Note 5) - Current debt (Note 5) Total current liabilities Long-term liabilities (Note 5) Asset retirement obligations (Note 6) Total liabilities Commitments and Contingencies (Note 11) Equity (Note 7 & 8) Preferred stock, par value: $0.001 per share; 10,000,000 shares authorized, -0- issued and outstanding - - Common stock, par value $0.001 per share; 300,000,000 shares authorized; 110,407,186 shares issued and outstanding as of September 30, 2010 and December 31, 2009 Additional paid in capital Accumulated comprehensive gain (loss) ) Accumulated deficit ) ) Stockholders' equity attributable to Kodiak Energy, Inc. Non controlling interest (Note 9) Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 3 KODIAK ENERGY, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended September 30, Nine months ended September 30, REVENUE: Oil sales $ $
